DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “being higher than…” could refer to a comparison of the height of the portions or to a comparison of the relative position of those parts in the machine.  Since the orientation of the device is not described, the term “being higher than…” in claim 3 is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US Patent 10,201,503).
Regarding Claim 1:  Li et al. disclose a lamination forming system (the described additive manufacturing system is seen as a lamination forming system because multiple layers are applied), comprising: a melt extruder (extruder, claim 1) configured to melt a plastic raw material (col. 9 lines 36-37), such as a plastic sheet, plastic powder, or plastic particles, into a plastic melt and to deliver the same (material supply system configured to melt and pressurize the material, Claim 1); a nozzle unit (printing head comprising a nozzle, Claim 1) including a nozzle head including a sprue channel  (see area around needle 212, Figure 2B) that has an inlet (feed channel 208, figure 2B) connected proximally to said melt extruder (col. 14 lines 55-57) for entry of the melt plastic into said sprue channel, and an outlet (see extrusion port 226, Figure 2B) disposed distally from said inlet (see Figure 2B) to deliver the plastic melt from said sprue channel; and a carrier unit (see Figure 7) including a slide table (printing table 708, Figure 7) controllable to move relative to said nozzle head  (printing table is movable in the x, y, and z-directions to position the resulting product under the correct printing head, col. 19 lines 32-34), said slide table being configured to carry the plastic melt outputted from said outlet of said nozzle head (col. 19 lines 32-35).
Regarding Claim 2:  Lie et al. disclose the invention as described above in the rejection of Claim 1.  Li et al. further disclose wherein said sprue channel further has a controlled sprue region communicating said inlet and said outlet to receive the plastic melt, said outlet connected to a bottom of said controlled sprue region, said nozzle head further having a valve passage that is connected to a top of said controlled sprue region and that is smaller in cross section than said controlled sprue region, said inlet being located at one side of said controlled sprue region between said top and bottom of said controlled sprue region, said nozzle unit further including a valve needle extending downwardly through said valve passage into said controlled sprue region, said controlled sprue region defining a melt flow passage that is formed around said valve needle and that extends from said inlet to said outlet, said valve needle being controllable to move upward or downward 14within said controlled sprue region, a cross sectional area of said melt flow passage being varied when said valve needle moves upward or downward (needle valve, Claim 1 and col. 7 lines 42-63).
Regarding Claim 3:  Lie et al. disclose the invention as described above in the rejection of Claim 2.  Li et al. further disclose wherein said bottom of said controlled sprue region has a sprue tapered portion connected to said outlet, said inlet being higher than a top end of said sprue tapered portion, said valve needle having a needle tapered end movable in a direction toward or away from said sprue tapered end (tapered bottom of the “sprue region”, the tapered end of the needle and the direction of possible movement of the needle can be seen in Figure 2B).
Regarding Claim 4:  Lie et al. disclose the invention as described above in the rejection of Claim 2.  Li et al. further disclose wherein said melt extruder includes a feed barrel having a controlled temperature and connected to said inlet of said nozzle head, a screw shaft rotatably disposed within and extending axially along said feed barrel, and a drive module driving rotation of said screw shaft to extrude the plastic melt from said feed barrel (the material is described as being pressurized in a barrel having a pressure screw and heaters (col. 10 line 49-col. 11 line 9)
Regarding Claim 5:  Lie et al. disclose the invention as described above in the rejection of Claim 4.  Li et al. further disclose wherein said melt extruder further includes a pressure sensor detecting pressure in said feed barrel, said lamination forming system further including a pressure monitor control module that is configured to detect pressure in said controlled sprue region of said sprue channel and that controls movement of said valve needle (col. 18 lines 37-39, Claims 19, 23 and 25) and claim 1 of Li et al. further recites “ a pressure sensor configured to detect a pressure of the material within the nozzle or the feed channel and proximal to the nozzle” and Claim 1 of Li et al further disclose the needle to be “operable in an open position and closed position”.
Regarding Claim 6:  Lie et al. disclose the invention as described above in the rejection of Claim 6.  Li et al. further disclose wherein said carrier unit further includes a triaxial drive mechanism driving movement of said slide table, said lamination forming system further including a human interface module electrically connected to said pressure monitor control module and said triaxial drive mechanism (col. 19 lines 32-34, “[t]he printing table 708 is movable in the x, y and z-dimensions to position the resulting product under the correct printing head…” and further discloses a connection to a computer system (control module, col. 19 lines 36-39).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J GRUN/Primary Examiner, Art Unit 1744